DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120206765 to Nakajo in view of JP 2003067292 to Matsuura.




    Regarding claim 1, Nakajo discloses a sever comprising (paragraph 25-26; server 1):
    a memory configured to store, for each of one or more e-mail addresses, the e-mail address and printer identification information for identifying a printer in association with each other (paragraph 44-49; account server 107 of the print server 1 stores (registers) the email address of each of the printers together with internal ID (printer identification information)), and
    a controller (paragraph 37-38; CPU 11),
    wherein the controller is configured to:
       receive a first e-mail including a first image file from a first external device, the first e-mail including, as recipient e-mail addresses, a first print address that is an e-mail address stored in the memory and a first general address that is an e-mail address that is an e-mail address that is not stored in the memory (paragraph 73-74, 76; printer server 1 receives email in s302 that includes print data (first image file) from guest terminal (first external device); first email includes as recipient email address of the printer 4 which is registered with server 107 (stored); paragraph 89; email can include email address of user Y as general address in the CC field which is not stored in the server 107 since server 107 only registers printer address);
       in a case where the first e-mail is received from the first external device, send a first print request to a first printer, the first print request being a signal for requesting a first image corresponding to the first image file included in the first e-mail to be printed (paragraph 75-80, 83; after receiving email, a print job is sent to printer in s314 and print data is printed in s320), and the first printer being a printer identified by first printer identification information stored in the memory in association with the first print address (paragraph 44-49, 76; printer 4 identified by internal ID associated with server 107 with email address of printer);
       after the first e-mail has been received from the first external device, receive a second e-mail including a second image file (paragraph 88-90; server 1 receives secondary email as reply to first email from user Y), the second e-mail including, as recipient e-mail addresses, the first print address and a second general address that is an e-mail address that is not stored in the memory (paragraph 89; user Y replies to first email and send second email that has recipient of the first printer address and address of user X (second general address) which is not stored in the server 107 since server 107 only registers printer address);
       in a case where the second e-mail is received, determine whether the second e-mail was generated by using the first e-mail and in a case where it is determined that the second e-mail was not generated by using the first e-mail, send a second print request to the first printer (paragraph 74-76, 79-80, 88-90; when second email is received in s302, in s304 it determines whether email includes IRT and whether MID in the IRT is stored in the server 106; if MID in the IRT is not stored in 106 or IRT is not header (“second e-mail not generated by using the first e-mail”), then second print job is sent in s314 to printer), the second print request being a signal for requesting a second image corresponding to the second image file included in the second e-mail to be printed (paragraph 74-76, 88-90; if MID is not stored or IRT is not header, second print request is sent to print data), wherein in a case where it is determined that the second e-mail was generated by using the first e-mail, the second print request is not sent to the first printer (paragraph 74-76, 88-90; if MID in the IRT is stored associated with first email (“second e-mail generated by using the first e-mail”), second print request is not sent to printer).
However Nakajo does not disclose receive a second e-mail including a second image file from a second external device.
     Matsuura discloses receive a second e-mail including a second image file from a second external device (paragraph 46, 53; print request email including image data is received from second mail clients).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo as taught by Matsuura to provide second terminal for email communication.
        The motivation to combine the references is to provide broadcast type email communication that efficiently uses the available bandwidth (paragraph 4-8).


       Regarding claim 10, see rejection of claim 1. Further Nakajo discloses a non-transitory computer-readable recording medium storing computer-readable instructions for a server, wherein
the server comprises: wherein the computer-readable instructions, when executed by the processor, cause the server to (paragraph 34-38; program stored in ROM for execution by CPU).




Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120206765 to Nakajo in view of JP 2003067292 to Matsuura further in view of JP 2007172015 to Koba.

        Regarding claim 2, Nakajo discloses the one or more e-mail addresses stored in the memory (paragraph 44-49; account server 107 of the print server 1 stores (registers) the email address of each of the printers together with internal ID (printer identification information)). However Nakajo does not disclose  the server as in claim 1, wherein in a case where any of the one or more e-mail addresses stored in the memory is written in a body of the second e-mail, the controller is configured to determine that the second e-mail was generated by using the first e-mail, and in a case where none of the one or more e-mail addresses stored in the memory Is written in the body of the second e-mail, the controller is configured to determine that the second e-mail was not generated by using the first e-mail.
        Koba discloses wherein in a case where any of the one or more e-mail addresses is written in a body of the second e-mail, the controller is configured to determine that the second e-mail was generated by using the first e-mail (paragraph 27-30, 65-66; reply (second) email (generated by using received first email) includes address in body), and in a case where none of the one or more e-mail addresses Is written in the body of the second e-mail, the controller is configured to determine that the second e-mail was not generated by using the first e-mail (paragraph 27-30, 65-66; address not included in body for non-reply type email (second email) when known address are used as destination).        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo in view of Matsuura as taught by Koba to provide determination of secondary email based on body of email.
        The motivation to combine the references is to provide system that can update a new email address for previous source address based on determination of the body of the email (paragraph 6-9, 27-32).




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120206765 to Nakajo in view of JP 2003067292 to Matsuura further in view of JP 2010282632 to Senoo.
      Regarding claim 3, Nakajo in view of Matsuura does not disclose the server as in claim 1, wherein in a case where a predetermined character string indicative of reply or a predetermined character string indicative of forwarding is included in a title of the second e-mail, the controller is configured to determine that the second e-mail was generated by using the first e-mail, and
in a case where the predetermined character strings are not included in the title of the second e-mail, the controller is configured to determine that the second e-mail was not generated by using the first e-mail.
        Senoo discloses wherein in a case where a predetermined character string indicative of reply or a predetermined character string indicative of forwarding is included in a title of the second e-mail, the controller is configured to determine that the second e-mail was generated by using the first e-mail (paragraph 21-22; when RE or FW strings (reply/forward) is found in the title of received email (second email), then email is reply or forward generated based on previous email), and
in a case where the predetermined character strings are not included in the title of the second e-mail, the controller is configured to determine that the second e-mail was not generated by using the first e-mail (paragraph 21-22; when neither “FW” or “RE” is not in the tile then email is new email).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo in view of Matsuura as taught by Senoo to provide determination of secondary email based on string data.
        The motivation to combine the references is to provide simple method based on detecting the title of email in order to determine type of email received without complicated process of Nakajo storing message ID and comparing new ID with stored ID (paragraph 21-22).





Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120206765 to Nakajo in view of JP 2003067292 to Matsuura further in view of US Patent Application Publication Pub. No. US 20180288071 to Ikeda.
          Regarding claim 4, Nakajo does not disclose the server as in claim 1, wherein in a case where a file name of the first image file matches a file name of the second image file, the controller is configured to determine that the second e-mail was generated by using the first e-mail, and
in a case where the file name of the first image file does not match the file name of the second image file. the controller is configured to determine that the second e-mail was not generated by using the first e-mail.
         Ikeda discloses wherein in a case where a file name of the first image file matches a file name of the second image file, the controller is configured to determine that the second e-mail was generated by using the first e-mail (paragraph 73-74, 84, 88, 92-93, 98-103; in s1003 when name in received email (second email) match file name 804 (first image) of first email received in s601, the reply is based on original first email), and
in a case where the file name of the first image file does not match the file name of the second image file. the controller is configured to determine that the second e-mail was not generated by using the first e-mail (paragraph 73-74, 84, 88, 92-93, 98-103; in s1003 when name in received email (second email) does not match file name 804 (first image) of first email received in s601, the reply (second email) is not based on original first email since there is change to filename).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo in view of Matsuura as taught by Ikeda to provide determination of secondary email based of file names.
        The motivation to combine the references is to provide determination of consistency in attached file names of emails to determine change in file names of attachment (paragraph 101-103).




















Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120206765 to Nakajo in view of JP 2003067292 to Matsuura further in view of US Patent Application Publication Pub. No.  US 20190327379 to Kim further in view of JP 2016076058 to Uchida.

       Regarding claim 5, Nakajo discloses the server as in claim 1, wherein each of the one or more e-mail addresses stored in the memory (paragraph 44-49; account server 107 of the print server 1 stores (registers) the email address of each of the printers together with internal ID (printer identification information)); 
the first printer is a printer identified by the first printer identification information stored in the memory in association with the specified first print address (paragraph 44-49, 76; printer 4 identified by internal ID associated with server 107 with email address of printer (first print address) );
the controller is further configured to: in a case where the first e-mail is received from the first external device, specify the first print address that is stored in the memory from among the first print address, the first general address (paragraph 73-74, 76; printer server 1 receives email in s302 that includes print data (first image file) from guest terminal (first external device); first email includes as recipient email address of the printer 4 which is registered with server 107 (stored); paragraph 89; email can include email address of user Y as general address in the CC field which is not stored in the server 107 since server 107 only registers printer address; email address of printer 4 is specified as the first print address that is stored).

However Nakajo does not disclose 
the first e-mail further includes a specific e-mail address as a recipient e-mail address, and is not stored in the memory,
the controller is further configured to: in a case where the first e-mail is received from the first external device, specify the first print address that is stored in the memory from among the first print address, the first general address, and the specific e-mail address.
         Kim discloses the first e-mail further includes a specific e-mail address as a recipient e-mail address, and is not stored in the memory, the controller is further configured to: in a case where the first e-mail is received from the first external device, specify the first print address that is stored in the memory from among the first print address, the first general address, and the specific e-mail address (paragraph 70-75; received email from user device (external) can include as recipient image forming apparatus address or address of other users, address of devices (the first print address, the first general address, and the specific e-mail address respectively); if in s815 the recipient address of another device (specific address)  is not registered then it is not specified; when recipient address is registered in 815, in 820 it is determined whether is address of image forming apparatus (first print address) registered in memory; in 820 the image forming apparatus address is specified as first print address that is registered).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo in view of Matsuura as taught by Kim to provide determination of address of email being registered .
        The motivation to combine the references is to provide error email notification when received email address is not registered in the server for the particular image forming apparatus (paragraph 78).

.
However Nakajo does not disclose wherein the specific e-mail address includes the predetermined domain; each of the one or more e-mail addresses includes a predetermined domain, first print address that includes the predetermined domain.
         Uchida discloses wherein the specific e-mail address includes the predetermined domain; each of the one or more e-mail addresses includes a predetermined domain, first print address that includes the predetermined domain (paragraph 12-13; printer address (specific e-mail address) includes domain (eprint.com) that is assigned for the print server).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo in view of Matsuura as taught by Uchida to provide determination of domain information for email address.
        The motivation to combine the references is to provide unique DOMAIN name associated with the print server such that only email from this domain are processed by this server (paragraph 12-13).












Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120206765 to Nakajo in view of JP 2003067292 to Matsuura further in view of JP 2016076058 to Uchida.

       Regarding claim 6, Nakajo discloses the server as in claim 1, wherein
the memory is further configured to store, for each of the one or more e-mail addresses, the e-mail address, the printer identification information (paragraph 44-49; account server 107 of the print server 1 stores (registers) the email address of each of the printers together with internal ID (printer identification information)), and
the second printer is a printer identified by second printer identification information stored in the memory in association with the second print address (paragraph 44-49; account server 107 of the print server 1 stores (registers) the email address of each of the printers (first and second printer address) together with first and second internal ID (printer identification information)).
However Nakajo does not disclose wherein the memory is further configured to store
a priority in association with each other;
the first e-mail further includes a second print address that is an e-mail address stored in the memory and is different from the first print address,
a first priority stored in the memory in association with the first print address is higher than a second priority stored in the memory in association with the second print address,
the controller is configured to send the first print request only to the first printer corresponding to a higher priority between the first printer and a second printer, and
the second printer is a printer identified by second printer identification information stored in the memory in association with the second print address included in the first e-mail.

          Uchida discloses wherein the memory is further configured to store
a priority in association with each other (paragraph 10, 30-31; priority order for each printer registered in association with email address in memory of server 1);
the first e-mail further includes a second print address that is an e-mail address stored in the memory and is different from the first print address (paragraph 30-31; email can include first and second print address registered),
a first priority stored in the memory in association with the first print address is higher than a second priority stored in the memory in association with the second print address (paragraph 30-31; email can include first and second print address registered together with priority wherein first address has higher priority),
the controller is configured to send the first print request only to the first printer corresponding to a higher priority between the first printer and a second printer, the second print address included in the first e-mail (paragraph 30; first email having plurality of addresses (first and second address); only one printer associated with higher priority (first address) is going to receive print job and print it).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo in view of Matsuura as taught by Uchida to provide priority based email printing.
        The motivation to combine the references is to provide user option to specify multiple printers with associated e-mail address such that only one of the will print whichever maybe available right away for printing resulting in less waiting time for the printing of the job by using priority information (paragraph 30).






Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120206765 to Nakajo in view of JP 2003067292 to Matsuura further in view of US Patent Application Publication Pub. No. US 20080239371 to Sato further in view of JP 2012090219 to Matoba.

       Regarding claim 7, Nakajo does not disclose the server as in claim 1, 
the controller is further configured to:
in a case where a sender e-mail address included in the first e-mail is the notification address and a print completion notification indicating that printing of the first image has been completed is received from the first printer after the first print request has been sent to the first printer, send a third e-mail including the sender e-mail address as a recipient e-mail address, the third e-mail including specific print completion information indicating that printing of the first image has been completed, wherein in a case where the sender e-mail address is not the notification address, the third e-mail is not sent; to store a notification address that is an e-mail address to which an e-mail that includes print completion information indicating that printing of an image has been completed is NOT to be sent.
        Sato discloses the controller is further configured to:
in a case where a sender e-mail address included in the first e-mail is the notification address and a print completion notification indicating that printing of the first image has been completed is received from the first printer after the first print request has been sent to the first printer, send a third e-mail including the sender e-mail address as a recipient e-mail address, the third e-mail including specific print completion information indicating that printing of the first image has been completed (paragraph 96-97, 99, 100-103; sender email address is determined in s502; if sender email is not registered in inhibited list (is the notification address) then print completion notification email (third email) is sent to the sender email address after printing the message), wherein in a case where the sender e-mail address is not the notification address, the third e-mail is not sent (paragraph 96-97, 99, 100-103; sender email address is determined in s502; if sender email is registered in inhibited list (is NOT the notification address) then print completion notification email (third email) is NOT sent to the sender email address after printing the message); store a notification address that is an e-mail address to which an e-mail that includes print completion information indicating that printing of an image has been completed is NOT to be sent (paragraph 96-97, 99, 100-103; sender email address is determined in s502; if sender email is registered in inhibited list (is NOT the notification address) then print completion notification email (third email) is NOT sent to the sender email address after printing the message; inhibited list stored in disk 1404 (memory))..
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo in view of Matsuura as taught by Sato to provide notification when print ends.
        The motivation to combine the references is to avoid unnecessary printing of completion notification email that might be sent to a image forming apparatus (paragraph 23-28).

However Nakajo does not disclose wherein the memory is further configured to store a notification address that is an e-mail address to which an e-mail that includes print completion information indicating that printing of an image has been completed is to be sent.
        
         Matoba discloses the memory is further configured to store a notification address that is an e-mail address to which an e-mail for notification is to be sent (paragraph 45, 73, 90; storage of email address permitted for notification in list 510).
       There are two options for controlling notification based on email address list one being using prohibited list and the other being permitted list. Thus, it would have been obvious to a person of ordinary skill in the art to try the permitted notification list method of Matoba to provide notification when the email address is listed in the permitted notification list, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  In turn, because the notification address as claimed is predictable by the prior art, it would have been obvious to use permitted based notification list for sending notification instead of using prohibited list which prohibits email address in the list for notification. Using the permitted notification list of Matoba instead of prohibited list of Sato will result in successful method for controlling notifications.



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120206765 to Nakajo in view of JP 2003067292 to Matsuura further in view of US Patent Application Publication Pub. No. US 20080239371 to Sato further in view of JP 2012090219 to Matoba further in view of JP 2000270151 to Saito.
        Regarding claim 8, Nakajo in view of Matsuura does not disclose the server as in claim 7, wherein the controller is further configured to:
in the case where the sender e-mail address is not the notification address, send a fourth e-mail including the sender e-mail address as a recipient e-mail address, the fourth e-mail including receipt information indicating that the first e-mail has been received.  
       Saito discloses wherein the controller is further configured to:
in the case where the sender e-mail address is not the notification address, send a fourth e-mail including the sender e-mail address as a recipient e-mail address, the fourth e-mail including receipt information indicating that the first e-mail has been received (paragraph 4, 13, 38-40; when the flag is set to “A” associated with the email address of sender (not notification address since notification is before printing completes), the sender of email is notified upon receipt by sending email (fourth email) to the sender of the email; email sent indicates reception).  
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Nakajo in view of Matsuura as taught by Saito to provide notification of reception of email.
        The motivation to combine the references is to provide different options for notification based on timing of receiving email and timing of print completion as selected by user (paragraph 13, 40).






Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080307059  to Ono.






Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/16/2022